Citation Nr: 0818250	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for intervertebral disc syndrome (IVDS) of the 
thoracolumbar spine.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected IVDS of the thoracolumbar spine.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to December 
1985.

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The case was remanded by the Board in February 2005 for 
further development.  Regrettable, another remanded is needed 
with respect to the issue of entitlement to a TDIU, which is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Under the pre-amended spine regulations, the veteran's 
service-connected chronic low back disorder was manifested by 
subjective complaints of back pain and mild limitation of 
motion with no ankylosis of the lumbar spine.  

2.  Under the amended spine regulations, the veteran's low 
back disability has been manifested by complaints of ongoing 
back pain, slight limitation of motion, spasm, diminished 
pinprick at L4-L5 and L5-S1, and bilateral hypoactive ankle 
jerk, with no medical certificate issued for strict bedrest 
by a physician; the veteran's orthopedic and neurologic 
manifestations do not combine to warrant a higher rating.

3.  A psychiatric disorder was not shown during active duty, 
did not first manifest within any presumptive period or for 
years thereafter, and is not the result of his service-
connected IVDS of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for IVDS of the thoracolumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active duty and is not shown to be proximately 
due to service-connected disability.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for IVDS of the Thoracolumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126(1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007). 

The veteran filed his claim for an increased rating for his 
back disability in June 2003.  While this appeal was pending, 
the applicable rating criteria for spinal disabilities were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The Board will hereafter designate the regulations in 
effect prior to the respective changes as the pre-amended 
regulations and the subsequent regulations as the amended 
regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Analysis Under the Pre-Amended Spine Regulations

In order for the veteran to receive a rating higher than 40 
percent for his low back disability under the pre-amended 
spine regulations, the medical evidence must show the 
following:

?	unfavorable ankylosis of the lumbar 
spine (DC 5289).

After a review of the claims file, the Board finds that the 
medical evidence does not support a higher rating under the 
pre-amended spine regulations.  

DOCKET NO.  04-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for intervertebral disc syndrome (IVDS) of the 
thoracolumbar spine.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected IVDS of the thoracolumbar spine.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to December 
1985.

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The case was remanded by the Board in February 2005 for 
further development.  Regrettable, another remanded is needed 
with respect to the issue of entitlement to a TDIU, which is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Under the pre-amended spine regulations, the veteran's 
service-connected chronic low back disorder was manifested by 
subjective complaints of back pain and mild limitation of 
motion with no ankylosis of the lumbar spine.  

2.  Under the amended spine regulations, the veteran's low 
back disability has been manifested by complaints of ongoing 
back pain, slight limitation of motion, spasm, diminished 
pinprick at L4-L5 and L5-S1, and bilateral hypoactive ankle 
jerk, with no medical certificate issued for strict bedrest 
by a physician; the veteran's orthopedic and neurologic 
manifestations do not combine to warrant a higher rating.

3.  A psychiatric disorder was not shown during active duty, 
did not first manifest within any presumptive period or for 
years thereafter, and is not the result of his service-
connected IVDS of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for IVDS of the thoracolumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active duty and is not shown to be proximately 
due to service-connected disability.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for IVDS of the Thoracolumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126(1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007). 

The veteran filed his claim for an increased rating for his 
back disability in June 2003.  While this appeal was pending, 
the applicable rating criteria for spinal disabilities were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The Board will hereafter designate the regulations in 
effect prior to the respective changes as the pre-amended 
regulations and the subsequent regulations as the amended 
regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Analysis Under the Pre-Amended Spine Regulations

In order for the veteran to receive a rating higher than 40 
percent for his low back disability under the pre-amended 
spine regulations, the medical evidence must show the 
following:

?	unfavorable ankylosis of the lumbar 
spine (DC 5289).

After a review of the claims file, the Board finds that the 
medical evidence does not support a higher rating under the 
pre-amended spine regulations.  

First, the evidence does not show ankylosis (fixation) of the 
lumbar spine.  Specifically, a June 2004 VA spine examination 
report reflected range of motion as lumbar flexion to 79 
degrees (90 degrees is anatomically normal), extension to 15 
degrees (30 degrees is anatomically normal), lateral flexion 
to 20 degrees, bilaterally (anatomically normal), and 
rotation to 30 degrees, bilaterally (anatomically normal).  

Similarly, a June 2007 VA examination report noted range of 
motion as forward flexion to 65 degrees, lateral flexion to 
20 degrees, and rotation to 20 degrees.  Because the evidence 
does not show ankylosis of the lumbar spine, there is no 
basis under DC 5289 for an increased rating under the pre-
amended spine regulations.

Analysis Under the Amended Spine and Disc Regulations

To warrant a higher than 40 percent rating under the amended 
regulations, the evidence must show:

?	unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

?	associated objective neurological 
abnormalities sufficient to warrant 
a higher rating under the guidance 
outlined in Note (1);

?	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months (60 
percent);

?	combining separate evaluations for 
chronic orthopedic and neurological 
manifestations of intervertebral 
disc syndrome.

"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Amended Spine Regulations.  Turning now to the record, the 
evidence does not support a higher rating based on ankylosis.  
Specifically, in the most recent VA examination report dated 
in October 2007, the veteran was able to forward flex to 65 
degrees, but unable to perform extension due to pain.  Right 
and left lateral bending was reported to 20 degrees, and 
rotation was to 20 degrees, bilaterally.  

While slight limitation of motion was shown, the evidence 
reflected no indication that the veteran's spine was frozen 
in a fixed position.  Therefore, there is no basis for a 
higher rating based on ankylosis of the spine.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  In this case, the 
veteran contends that he has exacerbations of pain, and there 
is objective evidence of bilateral spasm, diminished pinprick 
and smooth sensation on L4-L5 and L5-S1, and hypoactive ankle 
jerk.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124 (2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2007).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2007).

Under DC 8520, for paralysis of the sciatic nerve, complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC 8720 
refers to neuralgia of the sciatic nerve.

Records have not confirmed objective evidence of nerve 
impairment related to a low back disability such that a 
greater than 40 percent rating is warranted for associated 
neurological abnormalities.  In this regard, although the 
veteran has reported ongoing pain with evidence of bilateral 
spasm, diminished pinprick sensation, and hypoactive ankle 
jerk, the evidence does not show marked muscular atrophy, a 
defining criteria of a 60 percent rating for peripheral 
neuropathy.  

Of note, the April 2005 VA examination reflected that motor 
strength was 5 out of 5 in the lower extremities.  The 
evidence showed normal muscle tone and no muscular atrophy.  
As indicated earlier, there was objective evidence of 
bilateral spasm, diminished pinprick sensation, and 
hypoactive ankle jerk.  

Further, a VA examination dated in June 2004, indicated 
muscle strength with weakness of the right extensor hallucis 
longus graded 4 out of 5, and muscle strength of all other 
lower extremities as normal.  Additionally, no other 
symptoms, such as bowel or bladder dysfunction, have been 
reported; thus, there is no other potential compensable 
rating applicable for associated neurological abnormalities.  
Therefore, the evidence does not warrant a higher rating for 
neurological abnormalities.

Amended Disc Regulations.  With respect to a higher 
evaluation based on intervertebral disc disease, the Board 
finds that the medical evidence does not support a higher 
rating.  As noted above, a 60 percent rating for 
intervertebral disc syndrome requires incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  Although he 
claims that his neurologist verbally instructed him in March 
2007 to rest for three days due to acute IVDS, there is no 
medical certificate issued for strict bedrest by a physician.  

In addition, the evidence does not show that the veteran had 
ever been hospitalized for IVDS.  Therefore, the evidence 
does not support a higher than 40 percent based on the number 
of incapacitating episodes under the amended disc 
regulations.  

Next, considering separate evaluations for chronic orthopedic 
and neurological manifestations, the Board finds that the 
evidence does not support a higher rating at this time.  

First, the veteran's chronic orthopedic manifestations are 
represented only mildly limited range of motion of the lumbar 
spine.  Under the amended General Rating Formula, a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  The veteran's current flexion (in his most 
recent October 2007 examination) was reported as 65 degrees, 
warranting a 10 percent rating but no more.  

Moreover, his combined range of motion of the thoracolumbar 
spine was 194 in June 2004 (due to the veteran refusing back 
extension testing in October 2007, the Board can not decipher 
the combined range of motion total for that date).  A 20 
percent rating requires a combined range of motion of not 
greater than 120 degrees.  The combined range of motion does 
not support a higher than 10 percent rating under the General 
Rating Formula.  Further, the veteran's gait has consistently 
been reported as normal, and the evidence does not show an 
abnormal spinal contour.  

In sum, considering only the veteran's chronic orthopedic 
manifestations, the evidence supports no greater than a 10 
percent rating.  

The most recent neurologic manifestations include findings of 
a diminished pinprick and smooth sensation on L4-L5 and L5-
S1.  Motor examination was 5 out of  5 strength in the lower 
extremities in October 2007, with only the right extensor 
hallucis longus graded 4 out of 5 in June 2004.  The evidence 
did not show atrophy.  Reflex testing revealed hypoactive 
ankle jerk, but was otherwise normal.  The examiner noted 
that there was no additional limitation by pain, fatigue, 
weakness, and lack of endurance on repetitive movement.  
While the veteran reported daily pain, the evidence does not 
show additional neurologic dysfunction, such as loss of 
bladder control, etc.

Applying this evidence to the diagnostic criteria for 
neurological involvement previously outlined above (DC 8520), 
the Board finds that such symptoms are compatible with a 
"moderate" rating.  In essence, the veteran's neurological 
manifestation is pain, spasm, diminished pinprick at L4-L5 
and L5-S1, and bilateral hypoactive ankle jerk.  While 
significant, beyond those findings, the evidence shows a 
normal motor examination, essentially normal reflexes, and no 
other organic neurological changes such as muscular atrophy 
or trophic changes. 

As such, the Board finds that the neurologic manifestation of 
lower extremity neuropathy due to intervertebral disc 
syndrome are wholly sensory.  Under the provisions of 38 
C.F.R. § 4.124a, when neurological involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Giving the veteran the "moderate" 
rating, a 20 percent rating is warranted for neurological 
manifestations under DC 8520.  

Accordingly, the Board finds that, under the combined 
criteria, the veteran could be rated as 10 percent rating for 
his chronic orthopedic manifestation of limitation of lumbar 
spine motion and 20 percent for his chronic neurologic 
manifestation of moderate neuropathy.  After combining the 
ratings under 38 C.F.R. § 4.25, the veteran would be entitled 
to no greater than the currently-assigned 40 percent 
schedular rating.  Therefore, the Board finds that a higher 
evaluation is not warranted for a combined orthopedic or 
neurological evaluation under the amended regulations.  

II.  Service Connection for an Acquired Psychiatric Disorder

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Although there was an amendment to 38 C.F.R. § 3.310, the 
veteran filed his claim prior to October 10, 2006, the 
effective date of the change.  As such, the older, more 
liberal, version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.

The veteran contends, in essence, that his current 
psychiatric disorder is related to his service-connected IVDS 
of the thoracolumbar spine.

Service medical records reflect that the veteran was treated 
for nervousness, anxiousness, irritability, and an inability 
to sleep.  In April 1983, he indicated that he became very 
anxious at work and at home and was not able to sleep for 
three months, probably due to pressure.  He was diagnosed 
with anxiety.  In August 1983 he reported having an emotional 
problem for the past eight months and feelings of terror in 
the morning when he had to report to work.  He was diagnosed 
with acute anxiety depressive status.  

Post-service medical records show no treatment for a 
psychiatric condition until June 1995, nearly ten years after 
discharge from service.  He was briefly hospitalized in June 
1995 following his first visit with a private psychologist.  
Private medical records indicate complaints of depression, 
suicidal ideation, insomnia, anxiety, low self esteem, 
nightmares, and poor impulse control.  In a February 1996 
examination report, the veteran's private psychiatrist 
diagnosed him with major depressive disorder (severe) and 
alcohol abuse.  

The psychiatrist indicated that these conditions had their 
onset in 1985, but did not provide any rationale to support 
this conclusion.  The Board notes that this is contrary to 
the veteran's own testimony at his October 2004 personal 
hearing, in which he testified that his depression had its 
onset in June 1995 after he lost his civilian job.  VA 
records show continuing treatment for a depressive disorder, 
but no mention of etiology or date of onset.

The veteran was afforded a VA psychological examination in 
December 2006.  The examiner concluded that, "[t]he 
psychiatric disorder is not caused by or a result of service, 
nor was not aggravated by connected thoracolumbar spine 
disability."  The examiner further noted that the veteran 
first sought post-service psychiatric care in 1995 after he 
experienced a civilian work-related accident as a purchasing 
agent and that he was treated for alcohol, cocaine, and 
cannabis abuse in 1998 with a drug-induced depressive 
disorder.  Significantly, this opinion was rendered following 
a complete review of the veteran's claims folder.    

Similarly, a VA mental disorders examination report dated in 
October 2003 diagnosed the veteran with mild depressive 
disorder, not otherwise specified.  The examiner noted 
evidence in the medical record that the veteran was treated 
for alcohol, cocaine, and cannabis abuse in 1998 with a drug-
induced depressive disorder and opined that his current 
psychiatric condition was precipitated by his abuse of drugs 
and alcohol.  

The examiner explicitly concluded that the condition was not 
the direct result of his service-connected back condition.  
This opinion was also rendered following a complete review of 
the veteran's claims folder.    

In assigning high probative value to these VA examination 
reports, the Board notes that the examiners had the claims 
file for review, specifically discussed the findings in the 
claims file, reviewed the private medical records the veteran 
submitted in support of his claim, obtained a reported 
history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiners 
were not fully aware of the veteran's past medical history, 
including his assertion that a back disorder sustained while 
on active duty caused his depression, or that the examiners 
misstated any relevant fact.  Therefore, the Board finds the 
VA examiners' opinions to be of great probative value.

In addition, the Board has considered the veteran's 
statements asserting a relationship between his psychiatric 
disorder and IVDS.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination reports, in light 
of the applicable law, and finds that equipoise is not shown 
and the benefit of the doubt rule does not apply.  As the 
weight of medical evidence fails to support the veteran's 
claim for secondary service-connection, the Board is unable 
to grant the benefit sought.  

III.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
July 2003, September 2003, and October 2003, prior to the 
initial RO decision that is the subject of this appeal.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the various statements of the case and 
supplemental statements of the case, the diagnostic codes 
informed the veteran of the criteria needed to establish a 
higher rating for his low back condition.  Based on the 
evidence above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his testimony 
at his October 2004 personal hearing.  Specifically, he 
discussed signs and symptoms of his disability, with 
particular emphasis on the impact that the disability has on 
his daily life and employment, such as his inability to 
drive.  Based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service medical records, VA 
treatment records, and Social Security Administration 
records.  Further, the veteran submitted additional medical 
records as well as several written statements, and was 
provided an opportunity to set forth his contentions during 
the October 2004 personal hearing.  Next, specific VA medical 
opinions pertinent to the issues on appeal were obtained in 
October 2003, June 2004, December 2006, and October 2007.

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 40 percent for IVDS of the 
thoracolumbar spine is denied.

Service connection for an acquired psychiatric disorder, 
claimed as secondary to service-connected IVDS of the 
thoracolumbar spine, is denied.


REMAND

The veteran submitted evidence in the form a December 2006 
opinion letter from his private physician without a waiver of 
consideration by the agency of original jurisdiction.  The RO 
has not issued a supplemental statement of the case (SSOC) 
subsequent to its receipt.  As a result of the foregoing, the 
Board cannot consider additional evidence without first 
remanding the case to the RO for initial consideration.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 
(2007).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim for 
entitlement to a TDIU in light of all 
pertinent evidence (to include that 
submitted directly to the Board) and all 
pertinent legal authority then in effect 
and issue the veteran and his 
representative a SSOC.  After allowing an 
appropriate time for response, if the 
claim remains denied, it should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


